Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 1 of 34 PageID# 38074




                       UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                            ALEXANDRIA DIVISION

   SUHAIL NAJIM                         )
   ABDULLAH AL SHIMARI et al.,          )
                            Plaintiffs, )
                                        )
                  v.                    )   Case No. 1:08-cv-827 (LMB/JFA)
                                        )
   CACI PREMIER TECHNOLOGY, INC.        )
                           Defendant. )
                                        )
                                        )
                                        )
                                        )




     PLAINTIFFS’ OPPOSITION TO DEFENDANT CACI PREMIER TECHNOLOGY,
    INC.’S MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION




   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 2 of 34 PageID# 38075




                                                            Table of Contents

                                                                                                                                            Page

   PRELIMINARY STATEMENT .....................................................................................................1

   STATEMENT OF FACTS ..............................................................................................................4

        I.      THE FACTUAL RECORD REFLECTS A SIGNIFICANT DOMESTIC
                NEXUS .............................................................................................................................4

                A.      Iraq and Abu Ghraib Were Under U.S. Control in 2003 and 2004 When
                        the Torts Occurred ...................................................................................................4

                B.      CACI Engaged in Substantial Relevant U.S.-Based Conduct. ................................5

        II.     RELEVANT PROCEDURAL HISTORY .......................................................................7

   ARGUMENT ...................................................................................................................................9

        I.      THIS CASE DOES NOT INVOLVE AN EXTRATERRITORIAL
                APPLICATION OF THE ATS BECAUSE THE UNITED STATES
                EXERCISED COMPLETE MILITARY AND LEGAL CONTROL OVER
                IRAQ DURING THE COMMISSION OF THE TORTS ................................................9

        II.     AL SHIMARI III REMAINS LAW OF THE CASE .......................................................13

        III. PLAINTIFFS’ ATS CLAIMS INVOLVE SUFFICIENT RELEVANT U.S.-
             BASED CONDUCT TO SATISFY ANY VERSION OF THE “FOCUS” TEST.........18

                A.      CACI Misconstrues Nestlé to Argue that Corporate Activity Is Irrelevant
                        to the Extraterritoriality Analysis...........................................................................19

                B.      Al Shimari III’s Analysis of the Relevant Conduct Is Consistent with the
                        Proper Understanding of the Focus of the ATS Claims Plaintiffs Raise. ..............21

                C.      Even Under CACI’s Constricted View of the Focus of the ATS, Plaintiffs’
                        Claims Survive .......................................................................................................25

        IV. SOSA INDISPUTABLY PERMITS COURTS TO RECOGNIZE CAUSES OF
            ACTION UNDER THE ATS FOR TORTURE, CRUEL, INHUMAN AND
            DEGRADING TREATMENT, AND WAR CRIMES...................................................28

   CONCLUSION ..............................................................................................................................28




                                                                          ii
   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 3 of 34 PageID# 38076




                                                  TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

   Cases

   Adhikari v. Kellogg Brown & Root, Inc.,
      845 F.3d 184 (5th Cir.) ............................................................................................................14

   Al Shimari v. CACI Premier Tech., Inc.,
       No. 19-1328, 775 Fed. Appx. 758 (4th Cir. Aug. 23, 2019)......................................................8

   Al Shimari v. CACI Premier Technology, Inc.,
       758 F.3d 516 (4th Cir. 2014) ........................................................................................... passim

   Boumediene v. Bush,
      553 U.S. 723 (2008) .................................................................................................................12

   Bristol-Myers Squibb Co. v. Superior Court of California,
       137 S. Ct. 1773 (2017) .............................................................................................................19

   Brown v. Nucor Corp.,
      785 F. 3d 895 (4th Cir. 2015) ..............................................................................................9, 14

   Fabrigas v. Mostyn,
      20 Howell’s State Trials 81 (K.B. 1775) .................................................................................13

   Fidrych v. Marriott Int’l, Inc.,
      952 F. 3d 124 (4th Cir. 2020) ..................................................................................................19

   Foley Bros., Inc. v. Filardo,
      336 U.S. 281 (1949) ...........................................................................................................11, 12

   Jesner v. Arab Bank, plc,
      138 S. Ct. 1386 (2018) ..................................................................................................... passim

   Kiobel v. Royal Dutch Petroleum Co.,
      569 U.S. 108 (2013) ......................................................................................................... passim

   Morrison v. National Australia Bank Ltd.,
     561 U.S. 247 (2010) .................................................................................................2, 14, 15, 22

   Munaf v. Geren,
     128 S. Ct. 2207 (2008) .............................................................................................................13

   Nestlé USA, Inc. v. Doe,
      141 S. Ct. 1931 (2021) ..................................................................................................... passim



                                                                      iii
   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 4 of 34 PageID# 38077




   PTA-FLA Inc. v. ZTE Corp.,
      715 Fed. Appx. 237 (4th Cir. 2017) .........................................................................................19

   Rasul v. Bush,
      542 U.S. 466 (2004) ......................................................................................................... passim

   RJR Nabisco, Inc. v. European Community,
      136 S. Ct. 2090 (2016) ..................................................................................................... passim

   Roe v. Howard,
      917 F.3d 229 (4th Cir. 2019) .............................................................................................14, 17

   Sosa v. Alvarez-Machain,
      542 U.S. 692 (2004) ...........................................................................................................23, 28

   Souryal v. Torres Advanced Enter. Solutions, LLC,
      847 F. Supp. 2d 835 (E.D. Va. 2012) ................................................................................11, 12

   Vermilya-Brown Co. v. Connell,
      335 U.S. 377 (1948) ...........................................................................................................11, 13

   WesternGeco LLC v. ION Geophysical Corp.,
      138 S. Ct. 2129 (2018) .......................................................................................................16, 22

   Other Authorities

   White House Office of Management and Budget (OMB) (U.S. Office of
     Management and Budget, “Report to Congress Pursuant to Section 1506 of
     the Emergency Wartime Supplemental Appropriations Act, 2003 (Public Law
     108-11)” (June 2, 2003) .............................................................................................................4




                                                                     iv
   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 5 of 34 PageID# 38078




          Plaintiffs respectfully submit this opposition to the motion by Defendant CACI Premier

   Technology, Inc. (“CACI”) to dismiss this case based on its argument that the Court lacks

   subject matter jurisdiction in light of Nestlé USA, Inc. v. Doe, 141 S. Ct. 1931 (2021).

                                    PRELIMINARY STATEMENT

          CACI attempts to transform the Supreme Court’s recent holding in Nestlé into a

   watershed event, and to use it as a justification to resuscitate the arguments this Court previously

   rejected concerning the implications of RJR Nabisco, Inc. v. European Community, 136 S. Ct.

   2090 (2016). For several reasons, nothing in Nestlé warrants dismissal of Plaintiffs’ Alien Tort

   Statute (“ATS”) claims.

          First, as Plaintiffs have previously argued, because the torts here occurred while the

   United States exercised plenary military and legal authority over Iraq and Abu Ghraib via the

   Coalition Provisional Authority—thereby displacing Iraqi law and stipulating that U.S. law

   would apply to U.S. forces and contractors—under the holding and principles of Rasul v. Bush,

   542 U.S. 466, 480 (2004), this case does not involve an extraterritorial application of the ATS,

   thus rendering Nestlé’s extraterritoriality analysis inapposite.

          Second, under Nestlé, the “touch and concern” analysis of Kiobel v. Royal Dutch

   Petroleum Co., 569 U.S. 108 (2013), for determining a permissible domestic application of the

   ATS has not materially changed. Accordingly, the Fourth Circuit’s analysis of subject matter

   jurisdiction in Al Shimari v. CACI Premier Technology, Inc., 758 F.3d 516 (4th Cir. 2014) (“Al

   Shimari III”) and this Court’s denial of CACI’s 2019 motion to dismiss for lack of subject matter

   jurisdiction remain good law and are still law of the case.

          CACI asserts that Nestlé confirms its view that RJR Nabisco overturned the “touch and

   concern” analysis of Kiobel, sub silentio, and that now, Al Shimari III’s faithful application of

                                                     1

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 6 of 34 PageID# 38079




   the Kiobel analysis to displace the presumption against extraterritoriality for ATS claims is not

   good law. As before, CACI’s arguments reveal themselves to be little more than restated

   disagreement with Al Shimari III’s holding and reasoning, and Nestlé provides no support for

   crediting those arguments now.

          Neither Nestlé nor RJR Nabisco—and their use of a “focus” analysis from Morrison v.

   National Australia Bank Ltd., 561 U.S. 247 (2010), for evaluating whether the presumption

   against extraterritoriality can be displaced in any particular case—revised the “touch and

   concern” test in Kiobel, which itself relied on the focus analysis from Morrison in presenting a

   harmonized test for the distinct context of a jurisdictional statute like the ATS. If anything,

   Nestlé confirms that there is no conflict between the “focus” test of RJR Nabisco and the “touch

   and concern” test articulated in Kiobel, as it cites both cases approvingly. Indeed, there can be

   none, as the “touch and concern the territory of the United States … with sufficient force”

   requirement in Kiobel, 569 U.S. at 124–25, serves to ensure that “the case involves a permissible

   domestic application” of the ATS. Nestlé, 141 S. Ct. at 1936 (quoting RJR Nabisco). The Fourth

   Circuit has held that this case satisfies the Kiobel test—leaving nothing for this Court to do but

   continue to carry out the Al Shimari III mandate, as it remains valid and is still law of the case.

          Third, as this Court already recognized, the “focus” of the ATS—i.e., “the object of its

   solicitude,” Morrison, 567 U.S. at 267—is to prevent the “international discord” that would

   occur if the U.S. failed to remedy violations of fundamental human rights law. Jesner v. Arab

   Bank, plc, 138 S. Ct. 1386 (2018); see also Dkt. No. 859 at 9 (explaining similar purpose of

   ATS). And as this Court has already concluded, “the lawsuit before this Court involves foreign

   nationals suing an American corporation, which fully aligns with the original goals of the ATS:



                                                     2

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 7 of 34 PageID# 38080




   to provide a federal forum for torts suits by aliens against Americans for violations of

   international law.” Dkt. No. 869 at 9.

          Finally, unlike in Nestlé, here there is sufficient evidence of relevant conduct by CACI

   specifically related to Plaintiffs’ causes of action to support a domestic application of the ATS,

   regardless of how the Court defines the “focus” of the ATS. Under any definition of the “focus”

   of the ATS—a question left open by the Supreme Court in Nestlé and effectively made irrelevant

   by the Court’s decision to analyze the nexus between the domestic conduct at issue and the cause

   of action in the case—evidence of CACI’s relevant U.S.-based conduct in the record here is

   sufficient to displace the presumption against extraterritoriality and support a permissible

   domestic application of the ATS. Even under CACI’s unsupported interpretation of the “focus”

   test—i.e., looking exclusively at torts that have occurred within the United States—Plaintiffs’

   ATS claims survive.

          CACI also misreads the Supreme Court’s holding in Nestlé that “general corporate

   activity … alone” or “generic allegations” of common-place corporate activity cannot establish

   jurisdiction as a far-reaching conclusion that any corporate activity “carr[ies] no weight in the

   extraterritoriality analysis.” Dkt. No. 1332 (“CACI Br.”) at 17. The Supreme Court’s decision—

   and the facts of Nestlé—do not support CACI’s reading. CACI’s U.S.-based conduct (even if

   characterized as “corporate”) is all specific to the claims in this case, and it is both more

   substantial and more relevant to Plaintiffs’ claims than the generic corporate activities considered

   in Nestlé. Undoubtedly, the record evidence of CACI’s activities “draw[s] a sufficient connection

   between the cause[s] of action”—conspiracy and aiding and abetting torture, war crimes and

   cruel, inhuman or degrading treatment—“and domestic conduct.” Nestlé, 141 S. Ct. at 1937.

          For all of these reasons, CACI’s motion should be denied.

                                                     3

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 8 of 34 PageID# 38081




                                      STATEMENT OF FACTS1

   I.     THE FACTUAL RECORD REFLECTS A SIGNIFICANT DOMESTIC NEXUS

          A.      Iraq and Abu Ghraib Were Under U.S. Control in 2003 and 2004 When the
                  Torts Occurred

          In March 2003, the United States launched a military invasion of Iraq, overthrew the

   previously sovereign government, and initiated an extended military occupation of the country

   with plenary legal authority over all Iraqi institutions. In May 2003, President George W. Bush

   appointed Ambassador L. Paul Bremer as civil Administrator of Iraq and executive of a new

   government agency, the Coalition Provisional Authority (“CPA”). The authority of the CPA,

   which was directly answerable to the President of the United States, was total. It assumed control

   over all lawmaking functions in the U.S. occupied country:

          The Administrator of the Coalition Provisional Authority (CPA) reports to the
          President through the Secretary of Defense.... The CPA exercises powers of
          government temporarily in order to provide for the effective administration of
          Iraq... The CPA is vested by the President with all executive, legislative and
          judicial authority necessary to achieve its objectives... The CPA Administrator
          has primary responsibility for exercising this authority. 2

          As detailed further below, see infra Argument I, the CPA replaced the sovereign

   authority of Iraq and functioned as the new government of Iraq with plenary legal powers. See

   Declaration of Baher Azmy, Esq., dated August 20, 2021, (“Azmy Decl.”) Ex. 1 (CPA Order 1)

   § 1.2 (“The CPA is vested with all executive, legislative and judicial authority necessary to


   1
    Mindful of the Court’s familiarity with the record and procedural history of the case, Plaintiffs
   set forth key facts relevant to the instant motion. For a more complete recitation of facts,
   Plaintiffs refer the Court to prior briefing. See Dkt. Nos. 1090, at 2–17; 639, at 3–16; 639-1; 639-
   2; 527, at 2–15; and 528.
   2
    White House Office of Management and Budget (OMB) (U.S. Office of Management and
   Budget, “Report to Congress Pursuant to Section 1506 of the Emergency Wartime Supplemental
   Appropriations Act, 2003 (Public Law 108-11)” (June 2, 2003) (emphasis added).


                                                    4

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 9 of 34 PageID# 38082




   achieve its objectives….”). Pursuant to its plenary authority, the CPA displaced Iraqi

   governmental institutions and laws. See, e.g., Azmy Decl. Ex. 2 (CPA Order 2) § 1 & Annex.

   (dissolving Iraqi government ministries, legislative bodies and army and police forces) 3; Azmy

   Decl. Ex. 3 (CPA Order 7) § 1 (placing all Iraqi judges, police and prosecutors under CPA

   control). The U.S. government placed Abu Ghraib and all Iraqi prisons under the Ministry of

   Justice, which was subject to the “authority, direction and control” of the CPA. Azmy Decl. Ex.

   4 (CPA Order 10) §§ 1, 2.

          In exchange for a grant of certain immunities with respect to Iraqi jurisdiction, the CPA

   issued an order providing that U.S. contractors such as CACI were subject to liability pursuant to

   U.S. law. See Azmy Decl. Ex. 5 (CPA Order 17) §18. The CPA stipulates that the CPA and

   Coalition Forces (U.S. and allied forces) “shall be immune from Iraqi Legal Process,” and that

   all personnel “shall be subject to the exclusive jurisdiction of their Parent States, and shall be

   immune from local criminal, civil and administrative jurisdiction,” Azmy Decl. Ex. 5 (CPA

   Order 17), §2.1, 2.4, and affords contractors the same immunity from Iraqi laws and legal

   process, id. § 3. CPA Order 7 also made clear that “torture and cruel, degrading or inhumane

   treatment” was prohibited. Azmy Decl. Ex. 3 (CPA Order 7) § 3.2.

          B.      CACI Engaged in Substantial Relevant U.S.-Based Conduct.

          CACI contends that there is a “wholesale absence of evidence of domestic conduct by

   CACI with respect to the violations of international law alleged by Plaintiffs,” CACI Br. at 22.



   3
    Including Ministry of Defence, Ministry of Information, Ministry of State for Military Affairs,
   National Security Bureau; the “Army, Air Force, Navy, the Air Defence Force, and other regular
   military services,” the Republican Guard; the Presidential Diwan, the Presidential Secretariat, the
   Revolutionary Command Council, the National Assembly, the National Olympic Committee, the
   Revolutionary, Special and National Security Courts.
                                                     5

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 10 of 34 PageID# 38083




   That is a gross mischaracterization of the record in this case. As this Court noted in its decision

   denying CACI’s previous motion to dismiss for lack of subject matter jurisdiction,

          while some of the conduct occurred at Abu Ghraib, there’s clearly significant
          conduct that occurs in the United States. The contract, for example, that gets
          CACI involved in this in the first place was issued in the United States. We have a
          United States corporation. We have United States staff over there at Abu Ghraib.
          We have people from CACI traveling from the United States to Abu Ghraib.
          You’ve got [Charles Mudd] doing that, you have others....

   Dkt. No. 1333-2 (O’Connor Decl. Ex. 2) (emphasis added). Indeed, there is substantial evidence

   in the record of U.S.-based conduct by CACI that is relevant to proving elements of both

   Plaintiffs’ conspiracy and aiding and abetting claims. Among other facts:

             CACI’s decisions on hiring, promotion, and termination of the CACI
              employees assigned to Abu Ghraib—who participated in the conspiracy to
              torture and abuse Plaintiffs and other detainees at Abu Ghraib and aided and
              abetted that torture and abuse—involved Virginia-based human resources and
              management staff, who regularly sought input from Iraq-based CACI staff.
              This includes decisions to hire and send to Abu Ghraib numerous persons who
              lacked the qualifications and training for the positions for which CACI hired
              or placed them. These were decisions specifically related to the incidents at
              Abu Ghraib, not general hiring and promotion decisions. See Azmy Decl. Ex.
              6 (Email chain on hiring/candidate vetting with and cc: Amy Jensen, Mark
              Billings. Charles Mudd, Dan Porvaznik); Ex. 7 (4/12/04 Email from Amy
              Jensen to Stefanowicz re promotion & raise).

             CACI’s contract with the United States made it “responsible for providing
              supervision for all contractor personnel,” Azmy Decl. Ex. 8 (CACI PT
              Delivery Order 35), and its supervisory structure went back to its personnel in
              the United States, who received daily reports on CACI personnel from CACI
              personnel in Iraq and sent a CACI executive based in Virginia (Charles Mudd)
              to Abu Ghraib at least 17 times to monitor CACI interrogators’ performance.
              See Azmy Decl. Ex. 9 (CACI Code of Conduct); Ex. 10 (Daniel Porvaznik
              Depo. Tr.); Ex. 11 (Charles Mudd Depo. Tr.); Ex. 12 (Mark Billings Depo.
              Tr.). That executive who traveled to and from Iraq reported directly to the
              Chief Executive Officer of CACI, Jack London. See Azmy Decl. Ex. 11
              (Charles Mudd Depo. Tr.).

             CACI management also sent daily reports up the CACI hierarchy, which
              included personnel in the U.S., “so they could keep a grip on what was
              happening.” See Azmy Decl. Ex. 13 (Scott Northrop Depo. Tr.).

                                                     6

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 11 of 34 PageID# 38084




             CACI interrogators were required to bring all issues to CACI management,
              not military supervisors. See Azmy Decl. Ex. 11 (Charles Mudd Depo. Tr.).

             At least two CACI interrogators reported troubling interrogation methods used
              by military and CACI interrogators to CACI management in the United States,
              see Azmy Decl. Ex. 14 (10/14/03 Email from Rich Arant to Amy Jensen); Ex.
              15 (Amy Monahan Depo. Tr.); Ex. 16 (Torin Nelson Depo. Tr.), but CACI
              took no action and CACI management in Virginia even discussed how to get
              rid of one of the whistleblowers who reported abuse committed by two other
              CACI interrogators, see Azmy Decl. Ex. 17 (CACI Daily Report 2/18/04); Ex.
              13 (Scott Northrop Depo. Tr.).

             Even after receiving reports that CACI interrogators were engaged in abuse at
              Abu Ghraib, CACI management in the United States promoted Steven
              Stefanowicz. See Azmy Decl. Ex. 18 (10/18/04 Letter from Jack London to
              Secretary of the Army); Ex. 19 (Chart of CACI Interrogators in Iraq); Ex. 7
              (4/12/04 Email from Amy Jensen to Stefanowicz); Ex. 20 (3/24/04 CACI
              Personnel Action Request Form for Stefanowicz); Ex. 21 (Arnold Morse
              Depo. Tr.).

             CACI’s CEO, Jack London, wrote and published a book in the United States
              entitled Our Good Name denying that CACI engaged in any abuse at Abu
              Ghraib despite receiving reports from his own employees of abuse and despite
              the military having asked CACI to remove at least one employee implicated in
              the abuse. See Azmy Decl. Ex. 22 (5/13/04 Memo from Major Eugene
              Daniels to Raymond Northrop).

   After considering all of this evidence when resolving CACI’s last motion to dismiss for lack of

   subject matter jurisdiction, this Court properly concluded that this evidence established “enough

   connection” to the United States to permit jurisdiction under the ATS. Dkt. No. 1333-2.

   II.    RELEVANT PROCEDURAL HISTORY

          After the Supreme Court issued its decision in Kiobel v. Royal Dutch Petroleum Co., 569

   U.S. 108 (2013), CACI filed a motion to dismiss Plaintiffs’ ATS claims in the Third Amended

   Complaint (“TAC”) on the ground that those claims were an impermissible extraterritorial

   application of the ATS. Dkt. No. 354. The district court granted CACI’s motion, but the Fourth

   Circuit reversed. Al Shimari v. CACI Premier Technology, Inc., 758 F.3d 516 (4th Cir. 2014)

   (“Al Shimari III”).
                                                   7

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 12 of 34 PageID# 38085




          After the Supreme Court issued its decision in Jesner v. Arab Bank, plc, 138 S. Ct. 1386

   (2018), CACI filed another motion to dismiss, arguing that Jesner’s prohibition on ATS claims

   against foreign corporations should be extended to domestic corporations. Dkt. No. 812.

   Although the Supreme Court had previously decided RJR Nabisco, Inc. v. European Community,

   136 S. Ct. 2090 (2016), CACI made no mention of that decision in its Jesner motion. The Court

   denied CACI’s motion on Jun 25, 2018. Dkt. No. 860.

          In early 2019, CACI filed yet another motion to dismiss for lack of subject matter

   jurisdiction, this time arguing that the Supreme Court had abrogated Kiobel’s “touch and

   concern” test in RJR Nabisco, that Al Shimari III was therefore no longer good law, and that the

   record did not contain evidence of domestic conduct by CACI relevant to the “focus” of the

   ATS. Dkt. No. 1057. On February 27, 2019, the Court denied that motion. Dkt. No. 1143.

          Separately, CACI filed a motion for summary judgment on December 20, 2018. Dkt. No.

   1033. In their opposition, Plaintiffs reminded the Court that “the evidence Plaintiffs have

   marshalled in this case is essentially identical to those allegations [in the TAC] this Court has

   found sufficient to state a claim.” Dkt. No. 1086 at 1. On February 27, 2019, in the same decision

   denying CACI’s subject matter jurisdiction motion, the Court denied CACI’s motion for

   summary judgment. Dkt. No. 1143.

          The case, which has been pending for more than a decade, is back before this Court after

   CACI’s second meritless interlocutory appeal was dismissed summarily by the Fourth Circuit. Al

   Shimari v. CACI Premier Tech., Inc., No. 19-1328, 775 Fed. Appx. 758 (4th Cir. Aug. 23, 2019),

   cert. denied, No. 19-648 (U.S.) --- S.Ct. ----, 2021 WL 2637838 (June 28, 2021).




                                                     8

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 13 of 34 PageID# 38086




                                             ARGUMENT

          CACI’s latest motion to dismiss for lack of subject matter jurisdiction should be denied

   for several reasons. First, because Plaintiffs were injured at Abu Ghraib at a time when the

   United States exercised plenary legal authority over the relevant territory, this case does not

   involve an extraterritorial application of the ATS, and Nestlé is inapplicable here. Second, in any

   event, Nestlé expressly affirms both Kiobel and RJR Nabisco. Because the law is substantively

   unchanged, Al Shimari III—and this Court’s denial of CACI’s previous motion to dismiss for

   lack of subject matter jurisdiction—remain law of the case. At a minimum, Nestlé does not

   represent the kind of “dramatic[]” change in controlling legal authority that would require a

   district court to disregard Fourth Circuit precedent. Brown v. Nucor Corp., 785 F. 3d 895, 901

   (4th Cir. 2015). Third, though Nestlé remained silent on where one should look to identify the

   “focus” of the ATS, Kiobel and Jesner make clear it is to avoid international harms from the

   failure to remediate international law violations and that focus is satisfied by recognizing the

   ATS violations by U.S. entities against Iraqi citizens at the notorious Abu Ghraib prison. Finally,

   CACI’s U.S.-based conduct related to the claims in this case is much more relevant and

   substantial than the defendants’ U.S.-based conduct in Nestlé and is sufficient to establish

   jurisdiction under the ATS, regardless of how the Court defines the “focus” of the ATS (should

   the Court decide to answer that question).

   I.     THIS CASE DOES NOT INVOLVE AN EXTRATERRITORIAL APPLICATION
          OF THE ATS BECAUSE THE UNITED STATES EXERCISED COMPLETE
          MILITARY AND LEGAL CONTROL OVER IRAQ DURING THE
          COMMISSION OF THE TORTS

          Following the Supreme Court’s decision in Kiobel, Plaintiffs argued before this Court,

   Dkt. No. 399 at 11–17, and the Fourth Circuit that this case involved a domestic application of


                                                    9

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 14 of 34 PageID# 38087




   the ATS because Iraq and Abu Ghraib were de facto U.S. territory during the times relevant to

   Plaintiffs’ claims. Abu Ghraib was not extraterritorial because during the relevant time period

   Iraq was under the total military occupation and legal control of the United States. 4 See supra

   Statement of Facts I.A.

          The conclusion that this case does not involve an extraterritorial application of the ATS

   follows directly from the Supreme Court’s holding in Rasul v. Bush, and the corresponding logic

   of the presumption against extraterritorial application of a statute. In Rasul, a number of

   individuals detained at the U.S. Naval Base in Guantánamo Bay, which the United States

   occupied and controlled, to the exclusion of any Cuban or other law, raised statutory objections

   to their detention under 28 U.S.C. § 2241 and the ATS. In an attempt to defeat those claims, the

   United States expressly sought “application of the longstanding principle of American law that

   congressional legislation is presumed not to have extraterritorial application unless such intent is

   clearly manifested.” See Rasul, 542 U.S. 466, 480 (2004) (citations omitted). The United States

   argued this should foreclose the detainee’s statutory claims because, despite U.S. military

   occupation and legal control, Cuba—and not the United States—retained “ultimate sovereignty”

   over the territory, by virtue of the governing Lease Agreement. Id.

          The Supreme Court rejected the argument, explaining that “whatever traction the

   presumption against extra-territoriality might have in other contexts, it certainly has no

   4
     The Fourth Circuit declined to address this argument at the time, Al Shimari III, 758 F.3d 516,
   531 n. 8 (4th Cir. 2014), though it did note the Supreme Court’s admonition that “nothing ...
   categorically excludes aliens detained in military custody outside the United States from
   [asserting an ATS claim] in U.S. courts,” id. n.7 (quoting Rasul v. Bush, 542 U.S. 466, 484
   (2004)).




                                                    10

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 15 of 34 PageID# 38088




   application” to territory over which the United States “exercises complete jurisdiction and

   control.” Id. at 480. By virtue of the lease agreement between the two countries, the fact that

   Cuban law did not apply at Guantánamo, and other practical factors rendering the naval base at

   Guantánamo de facto U.S. territory, the Court held that the presumption against extraterritoriality

   did not apply to operations at the U.S. Naval Base in Guantánamo and petitioners could therefore

   assert both statutory habeas claims and ATS claims. Id. at 484–85. Rasul’s analysis followed

   prior Supreme Court decisions, which assessed the extraterritoriality question based on the level

   of actual, practical control the United States exerted over a particular space sitting outside of

   U.S. territorial boundaries. For example, in Vermilya-Brown v. Connell, 335 U.S. 377, 382 & n.4

   (1948), the Court held that the Fair Labor Standards Act (FLSA) applied to operations on a U.S.

   Naval Base in Bermuda because the U.S. exercised “rights, power and authority” as well as

   “control” over the territory, while in Foley Bros. v. Filardo, 336 U.S. 281, 285 (1949), the Court

   held the FLSA would not apply to a corporation acting in Iraq/Iran without “some measure of

   legislative control” or “transfer of property rights to the U.S.”

          During the events at issue in this case, the United States asserted total military control

   and legal authority over Iraq, displacing Iraqi law, and decreeing applicability of law of the

   sending state to nations stationed there, including prohibitions on torture and CIDT. See supra

   Statement of Facts I.A. Under the holdings of Rasul and Vermilya-Brown, this “exclusive

   jurisdiction and control,” or exercise of “rights, power and authority,” by the U.S. mandates that

   the presumption against extraterritoriality—in whatever manifestation or application—does not

   apply as a threshold matter. See Souryal v. Torres Advanced Enter. Solutions, LLC, 847 F. Supp.

   2d 835, 840 (E.D. Va. 2012) (explaining “a region constitutes a U.S. territory if the U.S. has

   jurisdiction to regulate conduct by virtue of the conduct occurring within that region” and

                                                     11

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 16 of 34 PageID# 38089




   holding that the Iraqi embassy in 2009, after governance was returned to Iraq, is not a place over

   which the United States exercises “some measure of legislative control” (quoting Foley Bros.,

   336 U.S. at 285)).

          The orders issued by the CPA make clear that—as in Guantánamo—the United States

   would provide the exclusive forum for adjudicating claims concerning the conduct of U.S.

   personnel (whether military or contractors). The CPA orders stipulate that the CPA and Coalition

   Forces (U.S. and allied forces) “shall be immune from Iraqi Legal Process,” and that all

   personnel “shall be subject to the exclusive jurisdiction of their Parent States, and shall be

   immune from local criminal, civil and administrative jurisdiction,” Azmy Decl. Ex. 5 (CPA

   Order 17), § 2.1, 2.4, and affords contractors the same immunity from Iraqi laws and legal

   process, id. § 3. It expressly prohibited torture and cruel, inhuman and degrading treatment. As in

   Guantánamo, because the CPA displaced Iraqi law with U.S.-created law, applying U.S. law

   would produce no risk of conflict between sovereign legal principles and at the same time, not

   applying U.S. law would leave no law. Application of the ATS would thus avoid the concern

   reflected in Kiobel, Jesner, and other extraterritoriality cases, which is an implied preference to

   seek remediation in the domestic courts where the claim arose: that is not possible here. 5



   5
     CACI has previously argued that, despite the undisputed plenary legal authority and control the
   U.S. exercised over Iraq, Abu Ghraib should nevertheless be considered extraterritorial because
   Iraq retained a final residuum of sovereignty. But that same argument has been rejected by the
   Supreme Court with respect to Guantánamo in both Rasul and Boumediene v. Bush. Rasul, 542
   U.S. at 475 (habeas statute applies where U.S. exercises “plenary and exclusive jurisdiction, but
   not “ultimate sovereignty’”); Boumediene v. Bush, 553 U.S. 723, 755 (2008) (rejecting the
   “Government’s premise that de jure sovereignty” is the “touchstone for extraterritorial habeas
   jurisdiction”); id. at 762 (rejecting government’s political question defense and proposed
   “formalistic, sovereignty-based test for determining the reach of the Suspension Clause” and
   adopting functional test that turns on level of U.S. control); see also Vermilya-Brown, 335 U.S.
   at 390. In addition, when Iraq was occupied by a multinational force, it was still under the
   unified command of the United States; accordingly, the involvement of other nations in Iraq’s
                                                    12

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 17 of 34 PageID# 38090




          Under Rasul and related cases it is clear that the presumption against extraterritoriality

   should not insulate CACI’s conduct from adjudication via the ATS. It is also a principle of

   elementary justice. Having participated in and benefited from a total military take over and

   occupation of Iraq, and having profited by millions of dollars in this takeover of the country,

   CACI cannot reasonably complain about a U.S. court asserting jurisdiction via the ATS with

   respect to claims arising from its conduct.6

   II.    AL SHIMARI III REMAINS LAW OF THE CASE

          Setting aside the argument that Abu Ghraib was not extraterritorial at the time relevant to

   Plaintiffs’ claims, CACI wrongly asserts that this case involves an impermissible extraterritorial

   application of the ATS under Nestlé and RJR Nabisco. As explained further below, Al Shimari

   III reflects a faithful and evidence-based application of Kiobel, which the Supreme Court has

   never overruled. Accordingly, it remains law of the case notwithstanding intervening decisions in

   Nestlé and RJR Nabisco. Contrary to CACI’s assertions, those decisions do not reflect a change

   in the law, let alone the sort of dramatic change that might require a district court to disregard

   Fourth Circuit precedent under Brown, 785 F. 3d at 901.




   occupation does not render Iraq extraterritorial under the principle of the presumption. See
   Munaf v. Geren, 128 S. Ct. 2207, 2216–17 (2008) (holding that habeas statute binds U.S.
   government despite operation within broader coalition forces).
   6
     As Lord Mansfield explained in rejecting a proposition that English law would not apply in a
   territory occupied by the empire, “to lay down in an English court of justice such monstrous
   propositions as that a governor ... can do what he pleases ... that he may spoil, plunder, affect [the
   people’s] bodies and their liberty, and is accountable to nobody—is a doctrine not to be
   maintained; for if he is not accountable in this court, he is accountable nowhere.” Fabrigas v.
   Mostyn, 20 Howell’s State Trials 81 (K.B. 1775).
                                                    13

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 18 of 34 PageID# 38091




            A.      The Court Has Already Rejected CACI’s Argument that RJR Nabisco
                    Overruled Kiobel, Which Remains Good Law After Nestlé

            CACI urges this Court for the second time to disregard Al Shimari III based on the claim

   that RJR Nabisco—and now Nestlé—overruled, sub silentio, the “touch and concern” test

   established in Kiobel and applied in Al Shimari III. This Court already rejected CACI’s argument

   with respect to RJR Nabisco. Dkt. No. 1143. And there is no merit to CACI’s argument that

   Nestlé—which cites and discusses both RJR Nabisco and Kiobel approvingly—represents a

   “dramatic[]” change in “controlling legal authority,” Brown, 785 F.3d at 901, such that this Court

   should “disregard Fourth Circuit precedent,” CACI Br. at 13. 7 As demonstrated below, there has

   been no radical shift in the law and Al Shimari III still controls.

            In Kiobel, the Supreme Court held that the presumption against extraterritoriality extends

   to claims arising under the ATS, except in circumstances where “the claims touch and concern

   the territory of the United States ... with sufficient force to displace the presumption against

   extraterritorial application.” Kiobel, 569 U.S. at 125 (emphasis added); see also Jesner, 138 S.

   Ct. at 1398 (affirming, several years after RJR Nabisco, the continued validity of Kiobel’s “touch

   and concern” test). In support of this standard, Kiobel cited the Supreme Court’s opinion in

   Morrison,8 which considered the “focus” of the statute and the relevant conduct which “the

   statute seeks to ‘regulate’” in considering a statute’s extraterritorial reach. See Morrison, 561

   U.S. at 267; see also Adhikari v. Kellogg Brown & Root, Inc., 845 F.3d 184, 193 (5th Cir. 2017)


   7
     Indeed, the Fourth Circuit itself confirmed the continuing validity of the Kiobel framework
   after Al Shimari III. See Roe v. Howard, 917 F.3d 229, 240 n.6 (4th Cir. 2019) (“In delineating
   the two-step framework in RJR Nabisco, the Supreme Court drew on two of its key precedents
   addressing extraterritoriality: Morrison and Kiobel); see also id. (“RJR Nabisco did not
   overturn Kiobel and—in step two—retains a similar emphasis on the relevant claim’s connection
   to U.S. territory.” (emphasis added)).
   8
       Kiobel, 569 U.S. at 125 (citing Morrison, 561 U.S. at 266–73).
                                                     14

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 19 of 34 PageID# 38092




   (“Notably, in discussing claims that ‘touch and concern’ the United States, the Court cited to

   Morrison and its ‘focus’ inquiry.”).

           In applying the presumption against extraterritoriality to civil RICO claims, RJR Nabisco

   discussed the reasoning of Kiobel but did not modify its “touch and concern” test or cast any

   doubt on the continued vitality of Kiobel. In RJR Nabisco the Court reiterated that the

   territoriality inquiry examines whether there is domestic conduct that is “relevant” to the

   statute’s focus. 136 S. Ct. at 2101. Although consideration of the ATS’s focus was not expressly

   addressed in Kiobel, the RJR Nabisco decision explained that this was because the Court “did not

   need to determine, as we did in Morrison, the statute’s ‘focus,’” because on the facts presented—

   a foreign corporation aiding and abetting a foreign government to commit violations against

   foreign citizens in a foreign country—“all the relevant conduct” regarding the international law

   violations occurred abroad and none occurred in the U.S. Id. (emphasis added).

           The Fourth Circuit faithfully applied Kiobel in Al Shimari III. In its decision, the Fourth

   Circuit held that, in contrast to Kiobel, Plaintiffs’ claims reflect “extensive ‘relevant conduct’ in

   United States territory,” and otherwise recognized that the claims had “substantial ties to United

   States territory.” Id. at 528; see also id. (“[I]t is not sufficient merely to say that because the

   actual injuries were inflicted abroad, the claims do not touch and concern United States

   territory.”). In particular, the Fourth Circuit held that Plaintiffs’ claims “‘touch and concern’ the

   territory of the United States with sufficient force” to displace the presumption based on the

   following “relevant conduct”:

           (1) CACI’s status as a United States corporation; (2) the United States citizenship
           of CACI’s employees, upon whose conduct the ATS claims are based; (3) the
           facts in the record showing that CACI’s contract to perform interrogation services
           in Iraq was issued in the United States by the United States Department of the
           Interior, and that the contract required CACI’s employees to obtain security

                                                      15

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 20 of 34 PageID# 38093




          clearances from the United States Department of Defense; (4) the allegations that
          CACI’s managers in the United States gave tacit approval to the acts of torture
          committed by CACI employees at the Abu Ghraib prison, attempted to “cover up”
          the misconduct, and “implicitly, if not expressly, encouraged” it; and (5) the
          expressed intent of Congress, through enactment of the TVPA and 18 U.S.C. §
          2340A, to provide aliens access to United States courts and to hold citizens of the
          United States accountable for acts of torture committed abroad.

   Id. at 530–31. Although CACI derisively characterizes this analysis as an “amorphous ‘touch and

   concern test’ fashioned by the Fourth Circuit,” CACI Br. at 15, 26, the analysis in Al Shimari III

   is consistent with both Kiobel and RJR Nabisco. See WesternGeco LLC v. ION Geophysical

   Corp., 138 S. Ct. 2129, 2137 (2018) (“The focus of a statute is the object of its solicitude, which

   can include the conduct it seeks to regulate, as well as the parties and interests it seeks to protect

   or vindicate.” (quotation marks and brackets omitted; emphasis added)).

          The Supreme Court’s most recent pronouncement on the ATS in Nestlé confirms the

   harmony between RJR Nabisco and Kiobel, and does not, as CACI now argues (as it did

   previously with respect to RJR Nabisco), change the law that provides the foundation for Al

   Shimari III. Indeed, the “touch and concern the territory of the United States … with sufficient

   force” requirement in Kiobel, 569 U.S. at 124–25, serves to confirm that “the case involves a

   permissible domestic application” of the ATS. Nestlé, 141 S. Ct. at 1936 (quoting RJR Nabisco).

          In Nestlé, the Supreme Court reversed the Ninth Circuit and held that the plaintiffs had

   failed to plead facts sufficient to displace the presumption against extraterritorial application of

   the ATS. 141 S. Ct. at 1937. The Court noted that the Ninth Circuit had permitted the case to

   proceed “because respondents pleaded as a general matter that ‘every major operational decision

   by both [defendants] is made in or approved in the U.S.’” Id. at 1937 (emphasis added). In

   reversing, the Supreme Court held only that “allegations of general corporate activity—like



                                                     16

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 21 of 34 PageID# 38094




   decisionmaking—cannot alone establish domestic application of the ATS.” Id. (emphasis

   added). The Court then expressly connected this ruling to Kiobel:

          As we made clear in Kiobel, a plaintiff does not plead facts sufficient to support
          domestic application of the ATS simply by alleging ‘mere corporate presence’ of
          a defendant. … Pleading general corporate activity is no better. Because making
          ‘operational decisions’ is an activity common to most corporations, generic
          allegations of this sort do not draw a sufficient connection between the cause of
          action respondents seek … and domestic conduct.

   Id. (emphasis added). The Court concluded, “[t]o plead facts sufficient to support a domestic

   application of the ATS, plaintiffs must allege more domestic conduct than general corporate

   activity.” Id. Because the domestic conduct on which the Ninth Circuit relied in permitting the

   case to proceed in Nestlé was all generic corporate activity unconnected to the cause of action,

   the Supreme Court reversed.

          The Supreme Court in Nestlé never stated or even suggested that Kiobel was no longer

   good law, and the Fourth Circuit has held explicitly that “RJR Nabisco did not overturn Kiobel.”

   Howard, 917 F.3d at 240 n.6. Furthermore, the Supreme Court in Nestlé declined to define the

   “focus” of the ATS and instead analyzed only whether there were relevant domestic facts alleged

   that would be sufficient to support a domestic application of the ATS. This approach affirms that

   to realize the object of the ATS’s solicitude—its focus—against the backdrop of the presumption

   against extraterritoriality, the relevant inquiry is whether the cause of action “touches and

   concerns” the United States with sufficient force to support a permissible domestic application of

   the statute. Far from a change in the law, Nestlé simply applies Kiobel and RJR Nabisco to the

   unique facts of that case and finds them insufficient to support jurisdiction under the ATS. And

   this is not the first time that the Supreme Court found Kiobel and RJR Nabisco to be consistent.

   After RJR Nabisco was decided, Jesner expressly reaffirmed Kiobel’s touch and concern test. See


                                                    17

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 22 of 34 PageID# 38095




   Jesner, 138 S. Ct. at 1398–99 (restating touch and concern test); id. at 1406 (declining to apply

   touch and concern test given that foreign-corporate status of defendant resolved the case); see

   also id. at 1429, 1435 (Sotomayor, J., dissenting) (discussing Kiobel’s touch and concern test).

          For all of these reasons, Kiobel and its “touch and concern” test to gate-keep permissible

   domestic applications of the ATS remains valid, and the Fourth Circuit’s application of the

   “touch and concern” test also continues to be valid.

          B.      Al Shimari III Was Based on the Evidentiary Record, Not Mere Allegations

          CACI suggests that because it is making a “factual” rather than “facial” motion, Al

   Shimari III should not control here in any event because it turned on Plaintiffs’ allegations, rather

   than evidence in the record. CACI Br. at 14, 21–22. That argument fails for two reasons. First,

   the allegations in the TAC, upon which the Fourth Circuit based its decision in Al Shimari III,

   were based on the evidentiary record that had already been developed when Plaintiffs filed the

   pleading. Second, CACI’s motion to dismiss for lack of subject matter jurisdiction in early 2019

   was also a “factual” motion, based on the evidentiary record, which was before the Court in full

   at the same time, in connection with CACI’s largely unsuccessful motion for summary judgment.

   The Court denied CACI’s prior motion on the full evidentiary record, in accord with Al Shimari

   III. There is accordingly no reason for the Court to depart from its prior ruling.

   III.   PLAINTIFFS’ ATS CLAIMS INVOLVE SUFFICIENT RELEVANT U.S.-BASED
          CONDUCT TO SATISFY ANY VERSION OF THE “FOCUS” TEST

          The “focus” analysis referenced in Nestlé and RJR Nabisco does not reflect a new

   standard that has supplanted Kiobel’s “touch and concern” test and abrogated Al Shimari III.

   Notwithstanding CACI’s argument to the contrary, however, the issue is academic because




                                                    18

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 23 of 34 PageID# 38096




   Plaintiffs’ claims readily satisfy any version of the “focus” inquiry for the reasons set forth

   below.

            A.     CACI Misconstrues Nestlé to Argue that Corporate Activity Is Irrelevant to
                   the Extraterritoriality Analysis

            As an initial matter, CACI misreads Nestlé’s analysis of the domestic conduct alleged

   there, which the Court characterized as “general corporate activity.” Specifically, CACI’s

   contention that this phrase “encompass[es] all of a company’s authorized business conduct,”

   entirely misconstrues the Court’s decision. That language does not exclude all corporate

   conduct—including the long list of corporate activities recited in CACI’s footnote 13, CACI Br.

   at 18 n.13—from consideration when assessing relevant conduct for ATS purposes. Instead, the

   word “general” is used to distinguish corporate activities that are unconnected to the claims.9

            In Nestlé, the corporate conduct and decision-making identified as the relevant domestic

   nexus was not specifically related to the plaintiffs’ child slave labor and trafficking claims. In the

   Court’s own words, “respondents pleaded as a general matter that ‘every major operational

   decision by both companies is made in or approved in the U.S.’” 141 S. Ct. at 1937. The use of


   9
     The Supreme Court’s use of the phrase “general” in Nestlé is analogous to the same word in the
   personal jurisdiction context, which draws a distinction between specific and general
   jurisdiction. For a federal court to exercise jurisdiction in a particular state, “the suit must arise
   out of or relate to the defendant’s contacts with the forum.” Bristol-Myers Squibb Co. v. Superior
   Court of California, 137 S. Ct. 1773, 1781 (2017). “When there is no such connection, specific
   jurisdiction is lacking regardless of the extent of a defendant’s unconnected activities in the
   State.” Id. at 1781 (emphasis added). Consistent with this distinction, the Fourth Circuit has held
   that courts may not exercise specific jurisdiction based on allegations of general business activity
   in the state—even if substantial—that is unconnected to the claims. See, e.g., Fidrych v. Marriott
   Int’l, Inc., 952 F. 3d 124, 138–39 (4th Cir. 2020) (the fact that defendant “franchises, licenses, or
   manages ninety hotels in the state ... ha[s] nothing to do with the claims asserted” and the claims
   therefore “do not in any sense ‘arise out of or relate to’ [defendant’s] connections to the hotels
   located in” the state); PTA-FLA Inc. v. ZTE Corp., 715 Fed. Appx. 237, 242 (4th Cir. 2017)
   (holding that defendant’s general business contacts with the forum state “have nothing to do with
   [plaintiff’s] breach of contract claim”).
                                                    19

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 24 of 34 PageID# 38097




   the word “alone” is also tellingly omitted from CACI’s discussion of Nestlé, which holds that

   “allegations of general corporate activity—like decisionmaking—cannot alone establish

   domestic application of the ATS.” Id. In other words, evidence of general corporate activity can

   be considered along with other evidence of U.S.-based conduct, but it is not by itself enough to

   establish jurisdiction, just as “mere corporate presence”—that is, corporate presence and nothing

   else—is insufficient under Kiobel. If anything, Nestlé simply elaborates upon the “touch and

   concern” test from Kiobel by offering that in addition to “mere corporate presence,” general

   corporate activities alone are insufficient to establish ATS jurisdiction.

          While some of the relevant U.S.-based conduct at issue in this case has a corporate

   character—including entering into contracts with the United States to provide its own employees

   for interrogations at Abu Ghraib, hiring underqualified employees to send to Abu Ghraib,

   maintaining daily communications and reporting between corporate HQ and employees at Abu

   Ghraib, reporting up the corporate chain about activities and reports of abuse at Abu Ghraib

   involving CACI employees, making employment decisions about its own employees involved in

   misconduct at Abu Ghraib, and sending an executive to Abu Ghraib to collect information and

   report to CACI’s CEO, see supra Statement of Facts I.B (reciting domestic conduct relevant to

   Plaintiffs’ claims)—it is all specific to Plaintiff’s claims, unlike the conduct in Nestlé.

          Accordingly, CACI can find no support in Nestlé for casting this evidence of U.S.-based

   conduct aside when analyzing the extraterritoriality issue under any definition of the “focus” of

   the ATS.




                                                     20

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 25 of 34 PageID# 38098




           B.      Al Shimari III’s Analysis of the Relevant Conduct Is Consistent with the
                   Proper Understanding of the Focus of the ATS Claims Plaintiffs Raise

           In Nestlé, the Supreme Court declined to define the “focus” of the ATS for purposes of

   the second step of the extraterritoriality analysis. 10 141 S. Ct. at 1936. Instead, the Supreme

   Court concluded that the allegations were devoid of specific domestic conduct relevant to the

   plaintiffs’ claims, so the evidence was insufficient to displace the presumption against

   extraterritoriality regardless of the statute’s focus.

           Nevertheless, CACI urges the Court to view the “focus” of the ATS through the same

   lens put forward by the defendants in Nestlé—namely that the ATS’s focus is limited to conduct

   that directly resulted in the Plaintiffs’ injuries, to the exclusion of any other conduct relevant to

   establishing CACI’s aiding and abetting liability or participation in a conspiracy. CACI Br. at 18.

   In doing so, CACI focuses solely on the location where Plaintiffs allege they were injured. Id.

   This definition is far too narrow and would, by its terms, always preclude ATS jurisdiction when

   the plaintiff was injured anywhere but on U.S. soil. If the statute intended to impose such a bright

   line rule (which the Supreme Court has rejected), there would be no reason to engage in the kind

   of careful inquiry into the sufficiency of a domestic nexus that the Court has permitted.

           CACI’s proposed incorrect framework mirrors a similar argument CACI made in its 2019

   motion based on RJR Nabisco and in its appeal to the Fourth Circuit eight years ago: “The

   district court’s conclusion that the alleged violation of the law of nations is what must occur

   10
     Pursuant to that second step, where a statute does not apply extraterritorially, the court must
   determine that “the conduct relevant to the statute’s focus occurred in the United States.” Nestlé,
   141 S. Ct. at 1936. The parties in Nestlé offered competing definitions of the “focus” of the ATS.
   The defendants argued, as CACI has done in this case, that the focus of the ATS is the tortious
   conduct that caused the injury, while the plaintiffs argued “that the ‘focus’ of the ATS is conduct
   that violates international law. Id. With respect to their aiding and abetting forced labor claims,
   the Nestlé plaintiffs argued that aiding and abetting forced labor is a violation of international
   law and domestic conduct can aid and abet forced labor that occurs overseas. Id.
                                                      21

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 26 of 34 PageID# 38099




   domestically for ATS to apply flows directly from Kiobel.” Dkt. No. 69, Appellees’ Br. at 15, Al

   Shimari III, No. 13-1937 (4th Cir. Dec. 2, 2013). The Fourth Circuit rejected this narrow framing

   of the relevant conduct in Al Shimari III as foreclosed by the majority opinion in Kiobel. 758

   F.3d at 527. The Fourth Circuit observed that CACI’s argument represented the view of Justice

   Alito’s concurring opinion in Kiobel, which was joined by only Justice Thomas, and that the

   analysis advanced in this concurrence was “far more circumscribed than the majority opinion’s

   requirement that the claims touch and concern the territory of the United States.” Id. (quotation

   marks omitted).11

          Properly understood, a statute’s “focus” is the object of its solicitude, including the

   conduct it seeks to regulate and the parties and interests it seeks to protect. See WesternGeco

   LLC, 138 S. Ct. at 2137. For example, in Morrison, to determine whether the “focus” of Section

   10(b) of the Securities Exchange Act was to prevent deceptive conduct (as plaintiffs had argued)

   or to regulate the purchase or sale of securities on U.S. exchanges, the Court looked to the

   overall objective of the Exchange Act and found that “purchase-and-sale transactions” are “the

   objects of the statute’s solicitude” and what “the statute seeks to regulate.” 561 U.S. at 267

   (quotation marks omitted). And in WesternGeco, the Court identified the focus of Section 271(f)

   of the Patent Act by considering that this provision “was a direct response to a gap in our patent

   law” which sought to “reach[] components that are manufactured in the United States but

   assembled overseas” and to “protect[] against domestic entities who export components from the

   United States.” 138 S. Ct. at 2138 (quotation marks and ellipsis omitted).

   11
      Justice Kennedy’s concurrence—which represented the fifth vote for what would otherwise
   have been a plurality decision—likewise rejected CACI’s (and Justice Alito’s) view that the
   international law violation must occur domestically, as he emphasized that Kiobel left open the
   application of the ATS for “human rights abuses committed abroad” in cases not covered by the
   “reasoning and holding” of Kiobel. Kiobel, 569 U.S. at 125 (Kennedy, J., concurring).
                                                    22

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 27 of 34 PageID# 38100




          Because the ATS is a jurisdictional statute, the presumption against extraterritoriality

   does not apply to the statute itself, but to “claims” arising under the statute. Kiobel, 569 U.S. at

   124. The Supreme Court has made clear that only those “violations of international law norms

   that are ‘specific, universal and obligatory’” are actionable under the ATS. Id. at 117 (quoting

   Sosa v. Alvarez-Machain, 542 U.S. 692, 732 (2004)). That limitation stems from what the Court

   has identified as the “objective” of the ATS: “[T]o avoid foreign entanglements by ensuring the

   availability of a federal forum where the failure to provide one might cause another nation to

   hold the United States responsible for an injury to a foreign citizen.” Jesner, 138 S. Ct. at 1397.12

          Thus, under step two of the RJR Nabisco framework, a court must consider whether the

   conduct relevant to the focus of the ATS—providing redress for international law violations

   without which the U.S. would be deemed “responsible” and risk international discord—

   “touch[es] and concern[s] the territory of the United States … with sufficient force” to displace

   the presumption against extraterritoriality. Kiobel, 569 U.S. at 124–25. That is what Plaintiffs

   argued to the Fourth Circuit in 2013,13 and what the Fourth Circuit held in Al Shimari III. See Al


   12
      See also Sosa, 542 U.S. at 715 (“It was this narrow set of violations of the law of nations,
   admitting of a judicial remedy and at the same time threatening serious consequences in
   international affairs, that was probably on minds of the men who drafted the ATS with its
   reference to tort.”); Kiobel, 569 U.S. at 123–24 (“[O]ffenses against ambassadors violated the
   law of nations, and if not adequately redressed could rise to an issue of war. ... The ATS ensured
   that the United States could provide a forum for adjudicating such incidents.” (quotation marks
   omitted)); Al Shimari III, 758 F.3d at 529-30 (“A basic premise of the presumption against
   extraterritorial application is that United States courts must be wary of ‘international discord’
   resulting from ‘unintended clashes between our laws and those of other nations.’” (quoting
   Kiobel, 569 U.S. at 115)).
   13
     See Dkt. No. 28, Pls.’ Br. at 27, Al Shimari III, No. 13-1937(4th Cir. Oct. 29, 2013) (“In
   Kiobel, the Supreme Court recognized that the focus of the ATS—or the object of its
   solicitude—is to provide jurisdiction over civil claims by aliens for core international law
   violations, including those committed against ambassadors in the U.S. and those committed by
   U.S. citizens, so as to avoid diplomatic strife or even breaches of international law giving rise to
   war.” (citations omitted)).
                                                     23

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 28 of 34 PageID# 38101




   Shimari III, 758 F.3d at 530 (noting that “litigation of these ATS claims will not require

   unwarranted judicial interference in the conduct of foreign policy” in part because the “political

   branches already have indicated that the United States will not tolerate acts of torture, whether

   committed by United States citizens or by foreign nationals” (quotation marks omitted)). It is

   also consistent with what this Court held in denying CACI’s motion to dismiss based upon

   Jesner. Dkt. No. 859 at 9 (holding that “the original goal[] of the ATS” was “to provide a federal

   forum for tort suits by aliens against Americans for international law violations”). As explained,

   Nestlé declined to analyze this question—because all of the domestic conduct in that case was

   general corporate activity unrelated to the claims—so it cannot be read to overrule the Fourth

   Circuit’s holding. 141 S. Ct. at 1936–37.

          Under this—the correct—interpretation of the “focus” of the ATS, the constellation of

   facts in this case provide ample support for displacing the presumption against extraterritoriality:

   (i) the claims arise out of universally condemned acts (torture and war crimes), perpetrated

   against foreign nationals who were actually under the authority and implicit international law

   responsibility of the U.S. given the U.S. occupation and then-plenary authority over Iraq and

   Abu Ghraib; (ii) there was no conflicting Iraqi law or sovereign government in place and, indeed,

   during the U.S. occupation of Iraq, it was United States law that expressly applied via President

   Bush’s creation of the CPA; (iii) the international law violations were committed by U.S. actors,

   in a conspiracy with U.S. soldiers (who were themselves court-martialed by the U.S. military for

   their role in the conspiracy), via a contract with the United States government entered into in the

   United States, thereby implicating a U.S. obligation under international law to punish American

   tortfeasors and provide a remedy to their victims; and (iv) CACI managers acting inside the

   United States took actions to reward abusive employees and cover up its role in the scandal. See

                                                    24

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 29 of 34 PageID# 38102




   supra Statement of Facts I.B (reciting domestic conduct relevant to Plaintiffs’ claims); Al

   Shimari III, 758 F.3d at 530–31; cf. Jesner, 138 S. Ct. at 1406–07 (detailing the ways in which

   international “discord” may follow by extending the reach of the ATS to foreign corporations);

   Nestlé, 141 S. Ct. at 1948 (Sotomayor, J. concurring) (observing that “foreign nations may take

   (and, indeed, historically have taken) umbrage at the United States’ refusal to provide redress to

   their citizens for international law torts committed by U.S. nationals within the United States”).

          C.      Even Under CACI’s Constricted View of the Focus of the ATS, Plaintiffs’
                  Claims Survive

          Even if the Court were to adopt CACI’s proposed focus analysis to conclude that only the

   conduct that directly caused the injury is relevant—in contravention of Al Shimari III and the

   binding Supreme Court precedent in Kiobel and Jesner—Plaintiffs’ claims still survive, for two

   reasons.

          First, the conduct constituting aiding and abetting and conspiracy is an integral part of

   the causes of action advanced in this case: Plaintiffs could not succeed in establishing liability

   for their claims without establishing the elements for either theory of liability for at least one of

   the substantive violations advanced—torture, war crimes and cruel, inhuman or degrading

   treatment. Moreover, the tortious conduct for these claims encompasses more than the acts that

   directly caused Plaintiffs’ injuries. As this Court recognized in its decision denying CACI’s

   motion to dismiss the TAC, Plaintiffs’ conspiracy allegations—which are all supported by record

   evidence, see supra Statement of Facts I.B—“reach beyond CACI’s on-site employees and

   plausibly demonstrate CACI management’s participation in the conspiracies,” Dkt. No. 679 at

   40, including that “CACI refused to act on specific reports of misconduct perpetrated by its

   employees, instead covering up the misconduct and furthering the conspiracies,” id. This Court


                                                     25

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 30 of 34 PageID# 38103




   cited specific examples—all of which are supported by record evidence, see supra, Statement of

   Facts I.B—including “multiple instances where CACI employees or military personnel reported

   to ‘upper management’ that CACI interrogators and military personnel were engaging in

   detainee abuse and that CACI managers failed to report this abuse to the military—or even

   ensure that CACI’s own employees stopped the abuse,” “CACI’s refusal to remove employees

   from [Abu Ghraib] despite credible reports of misconduct,” and the fact that “various CACI

   managers were either stationed at the Hard Site or regularly visited Abu Ghraib and that CACI’s

   executive team regularly reviewed reports from these individuals.” Dkt. No. 679 at 40.

           Similarly, this Court recognized some of the allegations of domestic conduct relevant to

   Plaintiffs’ aiding and abetting claims—which, again, are drawn from and supported by evidence

   in the record, see supra Statement of Facts I.B—including that “upper-level management at

   CACI substantially aided the[] continued abuses [at Abu Ghraib] by refusing to inform the

   military of reports that CACI and military personnel were abusing detainees and by continuing to

   employ—and even promote—interrogators engaging in the abuses.” Dkt. No. 679 at 44. 14 This

   conduct—much of which occurred in the United States—is itself tortious conduct connected

   directly to Plaintiffs’ claims.

           Second, as explained above, the facts of this case paint a substantially clearer picture of

   U.S. conduct specifically related to the torture and abuse that gives rise to Plaintiffs’ tort claims

   when compared to the general corporate conduct that the Court in Nestlé found to be insufficient.

   In Nestlé, the defendants’ conduct considered by the Supreme Court consisted of:


   14
      Among the allegations supporting the Fourth Circuit’s findings were “that CACI’s managers
   in the United States gave tacit approval to the acts of torture committed by CACI employees at
   the Abu Ghraib prison, attempted to ‘cover up’ the misconduct, and ‘implicitly, if not expressly,
   encouraged’ it.” Al Shimari III, 758 F.3d at 531.
                                                     26

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 31 of 34 PageID# 38104




          (i)     “provid[ing] … farms with technical and financial resources—such as
                  training, fertilizer, tools, and cash—in exchange for the exclusive right to
                  purchase cocoa,” which the Court found to have “occurred in Ivory
                  Coast”;

          (ii)    “financing decisions … originated” in the United States; and

          (iii)   the fact that “every major operational decision by both companies is made
                  in or approved in the U.S.”

   141 S. Ct. at 1935–37.

          Here, by contrast, among other facts:

          (i)     CACI made hiring, promotion, and termination decisions in Virginia for
                  the CACI employees assigned to Abu Ghraib who were involved in the
                  abuse of Plaintiffs;

          (ii)    CACI’s contract with the United States, which it entered into in the United
                  States, made it “responsible for providing supervision for all contractor
                  personnel,” and its supervisory structure went back to its personnel in the
                  United States, who received daily reports on CACI personnel at Abu
                  Ghraib;

          (iii)   CACI sent an executive based in Virginia to Abu Ghraib at least 17 times
                  to monitor CACI interrogators’ performance and report directly to the
                  company’s CEO;

          (iv)    CACI interrogators at Abu Ghraib were required to bring all issues to
                  CACI management, not military supervisors;

          (v)     at least two CACI interrogators reported troubling interrogation methods
                  used by military and CACI interrogators to CACI management in the
                  United States, but CACI management in Virginia took no action and
                  discussed how to get rid of one whistleblower who reported abuse
                  committed by two other CACI interrogators;

          (vi)    after receiving reports that CACI interrogators were engaged in abuse at
                  Abu Ghraib, CACI management in the United States promoted one of
                  those interrogators; and

          (vii)   CACI publicly denied having engaged in any abuse at Abu Ghraib despite
                  receiving reports from its own employees of abuse and despite the military
                  having asked CACI to remove at least one employee implicated in the
                  abuse.


                                                   27

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 32 of 34 PageID# 38105




   See supra Statement of Facts I.B.15 The U.S.-based conduct here far exceeds anything the

   Supreme Court discussed in Nestlé.

          Neither the Supreme Court’s recent Nestlé ruling nor any of the decisions discussed by

   CACI justify revisiting the reasoned judgment of the Fourth Circuit in Al Shimari III or

   concluding that this Court lacks subject matter jurisdiction over Plaintiffs’ ATS claims.

   IV.    SOSA INDISPUTABLY PERMITS COURTS TO RECOGNIZE CAUSES OF
          ACTION UNDER THE ATS FOR TORTURE, CRUEL, INHUMAN AND
          DEGRADING TREATMENT, AND WAR CRIMES.

          In the final pages of its brief, CACI longs wistfully for a future when Sosa is not the law

   of the land and the door to causes of action under the ATS is closed. CACI Br. at 26–29. It does

   not request any relief, however, because—as CACI acknowledges, id. at 28—Sosa is still the

   law. And this Court’s prior ruling that torture, cruel, inhuman and degrading treatment, and war

   crimes are cognizable under ATS—as are Plaintiffs’ claims for conspiracy and aiding and

   abetting these acts—remains both correct as a matter of law and controlling here as law of the

   case. Dkt. No. 615.

                                            CONCLUSION

          For all of the foregoing reasons, CACI’s motion to dismiss should be denied.


                                             Respectfully submitted,

                                            /s/ John Kenneth Zwerling
                                            John Kenneth Zwerling (VA Bar #08201)
                                            ZWERLING/CITRONBERG, PLLC
                                            114 North Alfred Street
                                            Alexandria, VA 22314

   15
     Some CACI employee conduct—communications, supervision, and decision-making about its
   operations in Iraq—is both domestic and extraterritorial. In an age where email, videolink, and
   telecommunications allow for global operations, to apply a bright line between purely domestic
   conduct and purely extraterritorial conduct would be both impractical and retrograde.
                                                   28

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 33 of 34 PageID# 38106




                                   Tel. 703-684-8000
                                   jz@zwerling.com
                                   Baher Azmy, Admitted pro hac vice
                                   Katherine Gallagher, Admitted pro hac vice
                                   CENTER FOR CONSTITUTIONAL RIGHTS
                                   666 Broadway, 7th Floor
                                   New York, NY 10012
                                   Peter A. Nelson, Admitted pro hac vice
                                   PATTERSON BELKNAP WEBB & TYLER LLP
                                   1133 Avenue of the Americas
                                   New York, NY 10036
                                   Shereef Hadi Akeel, Admitted pro hac vice
                                   AKEEL & VALENTINE, P.C.
                                   888 West Big Beaver Road
                                   Troy, MI 48084-4736
                                   Attorneys for Plaintiffs




                                          29

   12936049
Case 1:08-cv-00827-LMB-JFA Document 1340 Filed 08/20/21 Page 34 of 34 PageID# 38107




                                   CERTIFICATE OF SERVICE

        I hereby certify that on August 20, 2021, I electronically filed Plaintiffs’ Opposition to
   Defendant’s Motion to Dismiss for Lack of Subject Matter Jurisdiction through the CM/ECF
   system, which sends notification to counsel for Defendants.



                                                       /s/ John Kenneth Zwerling
                                                    John Kenneth Zwerling (VA Bar #08201)




                                                    1

   12936049
